 



Exhibit 10.2

 

 

[FORM OF WARRANT CERTIFICATE]

 

EXERCISABLE ONLY IF COUNTERSIGNED BY THE WARRANT
AGENT AS PROVIDED HEREIN.

 

Warrant Certificate Evidencing Warrants to Purchase
Common Stock, par value of $0.001 per share, as described herein.

 

ADVAXIS, INC.

 

No. ___________ CUSIP  007624 11 7

 

VOID AFTER 5:00 P.M., NEW YORK CITY TIME,
ON OCTOBER 22, 2018

 

This certifies that ________________________ or registered assigns is the
registered holder (the “Holder”) of _____________________ warrants to purchase
certain securities (each a “Warrant”). Each Warrant entitles the Holder, subject
to the provisions contained herein and in the Warrant Agreement (as defined
below), to purchase from Advaxis, Inc., a Delaware corporation (the “Company”),
one share (collectively, the “Warrant Shares”) of Common Stock, par value $0.001
per share, of the Company (“Common Stock”), at the Exercise Price set forth
below. The price per share at which each Warrant Share may be purchased at the
time each Warrant is exercised (the “Exercise Price”) is $5.00 initially,
subject to adjustments as set forth in the Warrant Agreement (as defined below).

 

This Warrant Certificate is issued under and in accordance with the Warrant
Agreement, dated as of October 22, 2013 (the “Warrant Agreement”), between the
Company and the Warrant Agent (as defined below), and is subject to the terms
and provisions contained in the Warrant Agreement, to all of which terms and
provisions the Holder of this Warrant Certificate and the beneficial owners of
the Warrants represented by this Warrant Certificate consent by acceptance
hereof. Copies of the Warrant Agreement are on file and can be inspected at the
below-mentioned office of the Warrant Agent and at the office of the Company at
305 College Road East, Princeton, New Jersey 08540. Capitalized terms used but
not defined herein shall have the meaning ascribed to them in the Warrant
Agreement.

 

Subject to the terms of the Warrant Agreement, each Warrant evidenced hereby may
be exercised in whole but not in part at any time, as specified herein, on any
Business Day (as defined below) occurring during the period (the “Exercise
Period”) commencing on the Issuance Date and terminating at 5:00 P.M., New York
City time, on October 22, 2018 (the “Expiration Date”). Each Warrant remaining
unexercised after 5:00 P.M., New York City time, on the Expiration Date shall
become void, and all rights of the Holder of this Warrant Certificate evidencing
such Warrant shall cease.

 



1

 

 

The Holder of the Warrants represented by this Warrant Certificate may exercise
any Warrant evidenced hereby by delivering, not later than 5:00 P.M., New York
City time, on any Business Day during the Exercise Period (the “Exercise Date”)
to Securities Transfer Corporation (the “Warrant Agent”, which term includes any
successor warrant agent under the Warrant Agreement described below) at its
corporate trust department at 2591 Dallas Parkway, Frisco, Texas 75034, (i) this
Warrant Certificate or, in the case of a Book-Entry Warrant Certificate (as
defined in the Warrant Agreement), the Warrants to be exercised (the “Book-Entry
Warrants”) as shown on the records of The Depository Trust Company (the
“Depository”) to an account of the Warrant Agent at the Depository designated
for such purpose in writing by the Warrant Agent to the Depository, (ii) an
election to purchase (“Election to Purchase”), properly executed by the Holder
hereof on the reverse of this Warrant Certificate or properly executed by the
institution in whose account the Warrant is recorded on the records of the
Depository (the “Participant”), and substantially in the form included on the
reverse of this Warrant Certificate and (iii) unless cashless exercise is
permitted under the Warrant Agreement, the Exercise Price for each Warrant to be
exercised in lawful money of the United States of America by certified or
official bank check or by bank wire transfer in immediately available funds, in
each case payable to the order of the Company.

 

As used herein, the term “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law or executive order to remain closed.

 

Warrants may be exercised only in whole numbers of Warrants. No fractional
Warrant Shares are to be issued upon the exercise of this Warrant, but rather
the number of Warrant Shares to be issued shall be rounded up or down, as
applicable, to the nearest whole number. If fewer than all of the Warrants
evidenced by this Warrant Certificate are exercised, a new Warrant Certificate
for the number of Warrants remaining unexercised shall be executed by the
Company and countersigned by the Warrant Agent as provided in Section 2 of the
Warrant Agreement, and delivered to the Holder of this Warrant Certificate at
the address specified on the books of the Warrant Agent or as otherwise
specified by such Holder.

 

The Company shall provide to the Holder prompt written notice of any time that
the Company is unable to issue the Warrant Shares via DTC transfer or otherwise
(without restrictive legend), because (A) the Commission has issued a stop order
with respect to the Registration Statement, (B) the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, (C) the Company has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or (D) otherwise (each a “Restrictive Legend Event”). To the extent that a
Restrictive Legend Event occurs after the Holder has exercised a Warrant in
accordance with the terms of the Warrants but prior to the delivery of the
Warrant Shares, the Company shall, at the election of the Holder to be given
within five (5) Business Days of receipt of notice of the Restrictive Legend
Event, either (A) rescind the previously submitted Election to Purchase and the
Company shall return all consideration paid by the Holder for such shares upon
such rescission or (B) treat the attempted exercise as a cashless exercise as
described in the next paragraph and refund the cash portion of the exercise
price to the Holder.

 



2

 

 

If a Restrictive Legend Event has occurred and no exemption from the
registration requirements is available, the Warrant shall only be exercisable on
a cashless basis. Notwithstanding anything herein to the contrary, the Company
shall not be required to make any cash payments or net cash settlement to the
Holder in lieu of issuance of the Warrant Shares. Upon a “cashless exercise,”
the Holder shall be entitled to receive a certificate (or book entry) for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 

  (A) = the VWAP on the Business Day immediately preceding the date on which the
Holder elects to exercise the Warrant by means of a “cashless exercise,” as set
forth in the applicable Election to Purchase;         (B) = the Exercise Price
of the Warrant, as it may have been adjusted hereunder; and         (X) = the
number of Warrant Shares that would be issuable upon exercise of the Warrant in
accordance with the terms of the Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

 

Upon receipt of an Election to Purchase for a cashless exercise, the Warrant
Agent will promptly deliver a copy of the Election to Purchase to the Company to
confirm the number of Warrant Shares issuable in connection with the cashless
exercise. The Company shall calculate and transmit to the Warrant Agent, and the
Warrant Agent shall have no obligation under this section to calculate, the
number of Warrant Shares issuable in connection with the cashless exercise.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (each, a “Trading Market”), the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a trading day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time) on any day that
the Trading Market on which the Common Stock is then listed is open for
trading), (b) the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by OTC Markets, Inc. (or a similar organization or agency succeeding
to its functions of reporting prices), the most recent bid price per share of
the Common Stock so reported, or (d) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by the Holders of a majority in interest of the Warrants then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 

The Exercise Price and the number of Warrant Shares purchasable upon the
exercise of each Warrant shall be subject to adjustment as provided pursuant to
Section 4 of the Warrant Agreement.

 



3

 

 

Upon due presentment for registration of transfer or exchange of this Warrant
Certificate at the stock transfer division of the Warrant Agent, the Company
shall execute, and the Warrant Agent shall countersign and deliver, as provided
in Section 5 of the Warrant Agreement, in the name of the designated transferee
one or more new Warrant Certificates of any authorized denomination evidencing
in the aggregate a like number of unexercised Warrants, subject to the
limitations provided in the Warrant Agreement.

 

Neither this Warrant Certificate nor the Warrants evidenced hereby entitles the
Holder to any of the rights of a stockholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Company or any other matter.

 

The Warrant Agreement and this Warrant Certificate may be amended as provided in
the Warrant Agreement including, under certain circumstances described therein,
without the consent of the Holder of this Warrant Certificate or the Warrants
evidenced thereby.

 

THIS WARRANT CERTIFICATE AND ALL RIGHTS HEREUNDER AND UNDER THE WARRANT
AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS FORMED AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS
OF LAW PROVISIONS THEREOF TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

This Warrant Certificate shall not be entitled to any benefit under the Warrant
Agreement or be valid or obligatory for any purpose, and no Warrant evidenced
hereby may be exercised, unless this Warrant Certificate has been countersigned
by the manual signature of the Warrant Agent.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

Dated as of ________ __, 2013             ADVAXIS, INC.         By:     Name:  
  Title:  

 

SECURITIES TRANSFER CORPORATION, as Warrant Agent       By:     Name:     Title:
   

 



4

 

 

[REVERSE]

 

Instructions for Exercise of Warrant

 

To exercise the Warrants evidenced hereby, the Holder must, by 5:00 P.M., New
York City time, on the specified Exercise Date, deliver to the Warrant Agent at
its stock transfer division, a certified or official bank check or a bank wire
transfer in immediately available funds, in each case payable to the Company, in
an amount equal to the Exercise Price in full for the Warrants exercised. In
addition, the Holder must provide the information required below and deliver
this Warrant Certificate to the Warrant Agent at the address set forth below and
the Book-Entry Warrants to the Warrant Agent in its account with the Depository
designated for such purpose. The Warrant Certificate and this Election to
Purchase must be received by the Warrant Agent by 5:00 P.M., New York City time,
on the specified Exercise Date.

 

 

ELECTION TO PURCHASE
TO BE EXECUTED IF WARRANT HOLDER DESIRES
TO EXERCISE THE WARRANTS EVIDENCED HEREBY

 

The undersigned hereby irrevocably elects to exercise, on __________, ____ (the
“Exercise Date”), __________ Warrants, evidenced by this Warrant Certificate, to
purchase, __________ shares (the “Warrant Shares”) of Common Stock, par value of
$0.001 per share (the “Common Stock”) of Advaxis, Inc., a Delaware corporation
(the “Company”), and represents that on or before the Exercise Date:

 

o such Holder has tendered payment for such Warrant Shares by certified or
official bank check payable to the order of the Company c/o Securities Transfer
Corporation, 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034, or by bank
wire transfer in immediately available funds payable to the Company at Account
No.                                 , in each case in the amount of
$                       in accordance with the terms hereof, or

 

o [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 3.3.7 of the
Warrant Agreement, to exercise this Warrant with respect to the maximum number
of Warrant Shares purchasable pursuant to the cashless exercise procedure set
forth in subsection 3.3.7.

 

The undersigned requests that said number of Warrant Shares be in fully
registered form, registered in such names and delivered, all as specified in
accordance with the instructions set forth below.

 

If said number of Warrant Shares is less than all of the Warrant Shares
purchasable hereunder, the undersigned requests that a new Warrant Certificate
evidencing the remaining balance of the Warrants evidenced hereby be issued and
delivered to the Holder of the Warrant Certificate unless otherwise specified in
the instructions below.

 



5

 

 

Dated: ________ __, ____

 

 

  Name         (Please Print)  

 

/   /   /   / - /   /   / - /   /   /   /   /

(Insert Social Security or Other Identifying Number of Holder)

 

  Address __________________________     __________________________        
Signature __________________________

 

This Warrant may only be exercised by presentation to the Warrant Agent at one
of the following locations:

 

  By hand at:   Securities Transfer Corporation     2591 Dallas Parkway, Suite
102     Frisco, Texas 75034         By mail at: Securities Transfer Corporation
    2591 Dallas Parkway, Suite 102     Frisco, Texas 75034

 

The method of delivery of this Warrant Certificate is at the option and risk of
the exercising Holder and the delivery of this Warrant Certificate will be
deemed to be made only when actually received by the Warrant Agent. If delivery
is by mail, registered mail with return receipt requested, properly insured, is
recommended. In all cases, sufficient time should be allowed to ensure timely
delivery.

 

(Instructions as to form and delivery of Warrant Shares and/or Warrant
Certificates)

 

Name in which Warrant Shares are to be registered if other than in the name of
the Holder of this Warrant Certificate:           Address to which Warrant
Shares are to be mailed if other than to the address of the Holder of this
Warrant Certificate as shown on the books of the Warrant Agent:         (Street
Address)           (City and State) (Zip Code)

 



6

 

 

      Name in which Warrant Certificate evidencing unexercised Warrants, if any,
is to be registered if other than in the name of the Holder of this Warrant
Certificate:           Address to which certificate representing unexercised
Warrants, if any, is to be mailed if other than to the address of the Holder of
this Warrant Certificate as shown on the books of the Warrant Agent:    

 

    (Street Address)                 (City and State) (Zip Code)          
Dated:                 Signature           Signature must conform in all
respects to the name of the Holder as specified on the face of this Warrant
Certificate.  If Warrant Shares, or a Warrant Certificate evidencing unexercised
Warrants, are to be issued in a name other than that of the Holder hereof or are
to be delivered to an address other than the address of such Holder as shown on
the books of the Warrant Agent, the above signature must be guaranteed by a an
Eligible Guarantor Institution (as that term is defined in Rule 17Ad-15 of the
Securities Exchange Act of 1934, as amended). SIGNATURE GUARANTEE          

 

Name of Firm      

 

Address      

 

Area Code      



and Number      

 

Authorized Signature      

 

Name      

 

Title      

 

Dated:        , 20__  

 



7

 

 

ASSIGNMENT

 

(FORM OF ASSIGNMENT TO BE EXECUTED IF WARRANT HOLDER
DESIRES TO TRANSFER WARRANTS EVIDENCED HEREBY)

 

FOR VALUE RECEIVED, ____________ HEREBY SELL(S), ASSIGN(S) AND TRANSFER(S) UNTO

 

                        (Please print name and address
including zip code of assignee)   (Please insert social security or
other identifying number of assignee)

 

the rights represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint ____________ Attorney to transfer said
Warrant Certificate on the books of the Warrant Agent with full power of
substitution in the premises.

 

  Dated:           Signature       (Signature must conform in all respects to
the name of the Holder as specified on the face of this Warrant Certificate and
must bear a signature guarantee by an Eligible Guarantor Institution (as that
term is defined in Rule 17Ad-15 of the Securities Exchange Act of 1934, as
amended).

 

SIGNATURE GUARANTEE    

 

Name of Firm    

 

Address    

 

Area Code    

 

and Number    

 

Authorized Signature    

 

Name    

 

Title    

 

Dated:        , 20__

 





8

 

 

